Citation Nr: 9900956	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-11 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for post-operative 
residuals of a left chest lipoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a 
compensable rating for post-operative residuals of a left 
chest lipoma.  


REMAND

At a personal hearing before the undersigned in August 1998, 
the veteran testified that the scar that resulted from the 
excision of the lipoma was tender and painful to touch.  He 
took pain medication on a regular basis and was treated for 
the condition by a VA physician in Philadelphia.  However, 
the most recent VA examination was in May 1996, and the 
examiner concluded that the scar was not painful.  

The recent treatment reports to which the veteran referred at 
his hearing are not currently in the file.  Since such 
reports generated by the VA are considered to be 
constructively of record, they must be obtained and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In light of the foregoing, the case is remanded to the RO for 
the following:  

1.  The RO should obtain copies of all of 
the veteran's medical records from the 
Philadelphia VAMC that pertain to 
treatment for post-operative residuals of 
a left chest lipoma since May 1996, and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
the scar associated with the post-
operative residuals of a left chest 
lipoma.  The examiner should specifically 
comment as to whether the scar is painful 
or tender to touch.  The claims folder 
should be made available to the examiner 
for review before the examination.  

3.  After the development requested 
above has been fully completed, the RO 
should readjudicate the claim.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
